Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1 recites “A heated container comprising: sidewall”. This should read “A heated container comprising: a sidewall”.  
Claim 1 recites “removable grate “. This should read “a removable grate”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “wherein said caddy tool holder is of variable sizes”. It is unclear what is of variable sizes especially when applying a plural limitation to a singular item.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 2849588 to Marcuse (Marcuse).
Regarding claim 1, Marcuse teaches a sidewall (10, Figure 1) a bottom surface (24, Figure 2) and a top opening (shown in Figures 1 and 2); said sidewall enclosing a cavity (shown in Figures 1 and 2); said sidewall tapering outwardly above said bottom surface at a gradual angle (shown in Figures 1 and 2); an electrical switch connected to a power source (26 and 42, Figures 1-6, Col. 2 line 68 – Col. 3 line 18 and claim 2 disclose a switch); said electrical switch controlling an on/off status of a heating element (Col. 2 line 68 – Col. 3 line 18 and claim 2 discloses causing a switch to open and close as a result of the thermostat therefore a switch is disclosed); said heating element extending into a cavity created by said sidewall (20, Figures 2-6); a thermostat connected to said switch (40, Figures 2-6), said thermostat controlling said switch (Col. 2 line 68 – Col. 3 line 18); removable grate (52, Figure 1), said removable grate suspended over said heating element (shown in Figures 1 and 2); wherein said removable grate dividing said cavity into an upper cavity and a lower cavity (shown in Figures 1 and 2); and wherein said removable grate having a plurality of opening to allow a free passage of liquid between said upper cavity and said lower cavity (54, Figure 1).
Regarding claim 2, Marcuse teaches wherein said switch and said thermostat are located along an exterior surface of said sidewall (40, Figure 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcuse in view of U.S. Patent 7283735 to Pomeroy et al. (Pomeroy)
Regarding claim 3, Marcuse is silent on a protective cap on top of said thermostat, said protective cap semi-permanently attached using at least one fastener.
Pomeroy teaches a protective cap on top of said thermostat, said protective cap semi-permanently attached using at least one fastener (112, Figure 7 with hinge fastener). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marcuse with the teachings .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcuse in view of Pomeroy and U.S. PGPUB 20170065911 to Schneider (Schneider).
Regarding claim 4, Marcuse is silent on wherein said removable grate is supported above said bottom surface with at least three legs.
Schneider teaches wherein said removable grate is supported above said bottom surface with at least three legs (22, Figure 10). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marcuse with the teachings of Schneider to provide wherein said removable grate is supported above said bottom surface with at least three legs. Doing so would provide support for the grate preventing sagging and allowing it to be easily removable for maintenance and cleaning.

Claims 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcuse in view of U.S. Patent 6976286 to Sannabria (Sannabria).
Regarding claims 5, 9 and 10, Marcuse is silent on comprising a utility organizer, said utility organizer comprised of a bottom plane and a top plane, said top and said bottom planes joined together by at least two vertical containers, wherein an outer edge of said top plane overhangs an outer edge of said top plane such that said utility organizer may be wedged within said cavity due to an outward tapering of said sidewall.
Sannabria teaches a utility organizer, said utility organizer comprised of a bottom plane and a top plane, said top and said bottom planes joined together by at least two vertical containers, wherein an outer edge of said top plane overhangs an outer edge of said top plane such that said utility organizer may be wedged within said cavity due to an outward tapering of said sidewall (32, Figures 4 and 7 have 
Regarding claim 6, Marcuse is silent on wherein said at least two vertical container are of various sizes or shapes. 
Sannabria teaches wherein said at least two vertical container are of various sizes or shapes (32, Figures 4 and 7 have multiple compartments of varying size and shape). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marcuse with the teachings of Sannabria to provide wherein said at least two vertical container are of various sizes or shapes. Doing so would allow a user to store objects and clean objects.
Regarding claim 7, Marcuse is silent on a caddy tool holder, said caddy tool holder removably fastened to a top edge of said sidewall.
Sannabria teaches a caddy tool holder, said caddy tool holder removably fastened to a top edge of said sidewall (32, Figures 4 and 7 can hold tools and is removable). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marcuse with the teachings of Sannabria to provide a caddy tool holder, said caddy tool holder removably fastened to a top edge of said sidewall. Doing so would allow a user to store objects and clean objects.
Regarding claim 8, Marcuse is silent on wherein said caddy tool holder is of variable sizes.
.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcuse in view of Sannabria and U.S. Patent 8181974 to Galvan et al. (Galvan).
Regarding claim 11, Marcuse is silent on a caddy tool holder, said caddy tool holder removably fastened to a top edge of said sidewall.
Galvan teaches a caddy tool holder, said caddy tool holder removably fastened to a top edge of said sidewall (Figures 5 and 6 show any number of items that would qualify). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Marcuse with the teachings of Galvan to provide a caddy tool holder, said caddy tool holder removably fastened to a top edge of said sidewall. Doing so would allow a user to carry desired tools and items with the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        10/19/21